FILED
                            NOT FOR PUBLICATION                             SEP 20 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-10373

               Plaintiff - Appellee,             D.C. No. 2:05-cr-00383-WBS

  v.
                                                 MEMORANDUM *
JORGE ARMANDO GONZALEZ,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Eastern District of California
                    William B. Shubb, District Judge, Presiding

                           Submitted September 10, 2012 **

Before:        WARDLAW, CLIFTON, and N.R. SMITH, Circuit Judges.

       Jorge Armando Gonzalez appeals from the 188-month sentence imposed

following his guilty-plea conviction for conspiracy to distribute and to possess

with intent to distribute methamphetamine, in violation of 21 U.S.C. §§ 841(a)(1),




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
and 846, and possession with intent to distribute methamphetamine, in violation of

21 U.S.C. § 841(a)(1). We have jurisdiction under 28 U.S.C. § 1291, and we

affirm.

      Gonzalez contends that the district court procedurally erred by presuming

the Sentencing Guidelines range was reasonable, by requiring compelling or

unusual circumstances for a variance, by basing its sentence on clearly erroneous

facts, and by failing to consider the 18 U.S.C. § 3553(a) sentencing factors. The

record reflects that the court treated the Guidelines as advisory and specifically

addressed each of Gonzalez’s mitigating arguments, but found the circumstances

insufficient to support a downward variance. Further, Gonzalez fails to show that

the court’s sentence was based on clearly erroneous facts, or that the court failed

adequately to consider the section 3553(a) factors. The district court did not

procedurally err. See United States v. Carty, 520 F.3d 984, 991-93 (9th Cir. 2008)

(en banc).

      Gonzalez also contends that the sentence is substantively unreasonable. The

sentence at the bottom of the Guidelines range is substantively reasonable in light

of the totality of the circumstances and the section 3553(a) sentencing factors. See

Gall v. United States, 552 U.S. 38, 51 (2007).

      AFFIRMED.


                                           2                                     10-10373